Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-20-00083-CV

                                     Perla Ines GUTIERREZ,
                                             Appellant

                                                  v.

                                   Ruben Oscar GUTIERREZ,
                                           Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018FLA000140-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s January 6, 2020 Order,
Findings and Award of Attorney Fees is AFFIRMED. We ORDER Marcel C. Notzon, III to pay the
costs of this appeal.

       SIGNED June 9, 2021.


                                                   _____________________________
                                                   Beth Watkins, Justice